Case: 18-40199      Document: 00514986352         Page: 1    Date Filed: 06/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-40199                           FILED
                                 Conference Calendar                    June 6, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEONARD DAMON ROBINSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:16-CR-100-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Leonard Damon Robinson has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Robinson has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Robinson’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40199    Document: 00514986352     Page: 2   Date Filed: 06/06/2019


                                 No. 18-40199

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2